DETAILED ACTION
Claims 1, 3, 5-9, 11, 13-15, 17, 19 and 20 have been amended.
Claims 2, 10 and 16 have been previously cancelled.
Claims 1, 3-9, 11-15 and 17-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Response to Arguments
The 112 rejection of claims 3, 8, 11, 14, 17 and 20 has been withdrawn in view of the applicant’s amendments.

Applicant’s arguments with respect to claims 1, 9 and 15 have been considered (see applicant’s arguments; pages 12-14) but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
wherein the data visualization chart displays a physical storage capacity for each of the plurality of secondary nodes, a physical available storage for each of the plurality of secondary nodes and the identification of the first set of secondary nodes of the plurality of secondary nodes where the first set of data is physically stored”. 
Further, the applicant argues that dependent claims 3-8, 11-14 and 17-20 overcome the rejection for at least the reason that they each depend from an independent claim (see applicant’s arguments; page 14).  As stated above, the arguments are moot.

Claim Interpretation
Regarding claims 1, 9 and 15, the limitation "...wherein the data visualization chart displays a physical storage capacity for each of the plurality of secondary nodes..." is recited.  
While the specification does not explicitly state “storage capacity”, Figure 1i shows each node, via a bar graph, having a used portion (dark grey) and an available portion (hashed box).  And as such, the examiner interprets the claimed “storage capacity” as being both the used portion and the available portion, i.e. the portions together.
During an interview, held 01/26/2022, Ms. Zielinski agreed and stated that Mr. Kelly (Reg. No. 65,321) has confirmed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4, 8, 9, 11, 12, 14, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duncker et al. (U.S. 2016/0321224 A1) in view of Yang et al. (U.S. 2020/0310666 A1), and further in view of Holm-Petersen et al. (U.S. 2010/0218131 A1).
Regarding claims 1, 9 and 15, Duncker discloses a method for interactive data transfer, the method comprising:
receiving, by a computing device at a first node, a search request for a first set of data (see Duncker; paragraphs 0097, 0100 and 0102; Duncker discloses a viewing device accessing a portal 125 and container 130 to trigger a data request for data from data sources 170.  An update server 140 receives the data request);
searching, by the computing device (update server 140), a plurality of secondary nodes (data servers 145/data sources 170) for the first set of data (see Duncker; paragraphs 0102 and 0103; Duncker discloses the update server 140 generating a data processing instruction 210 which includes instructions necessary/useful, e.g. “searching” instructions, for data servers 145 to obtain the desired data requested from the data sources 170 of the data servers 145.  In other 
generating, by the computing device (update server 140), a data visualization chart (updated analytic visualization 110) (see Duncker; paragraphs 0054, 0105, 0106 and 0112; Duncker discloses that an analytic visualization 110 may be any type of visualization, e.g. a bar chart.  Once the update server 140 receives the processed data, i.e. the data that is requested, from the data sources 170 of the data servers 145, the update server 140 generates a visualization update 220 and uses the processed data to generate data corresponding to an updated version of the analytic visualization 110.  In other words, the analytic visualization 110 chart includes the data from the data sources 170 of the data servers 145, i.e. the data “corresponding to each of the plurality of secondary nodes”); and
displaying, by the computing device, the data visualization chart (updated analytic visualization 110) to a user at the first node (see Duncker; paragraph 0053; Duncker discloses the interactive interface 135 may receive inputs from a viewer of the portal 125 related to the analytic visualization 110 displayed, i.e. displayed to the viewer). 
While Duncker discloses “searching, by the computing device, a plurality of secondary nodes for the first set of data”, as discussed above, Duncker does not explicitly disclose receiving, by the computing device, an identification of a first set of secondary nodes of the plurality of secondary nodes where the first set of data is physically stored.
In analogous art, Yang discloses receiving, by the computing device (host device), an identification (detection result) of a first set of secondary nodes of the plurality of secondary nodes where the first set of data is physically stored (see Yang; paragraphs 0037 and 0038; Yang discloses a host device determines whether a first set of data has been stored in any storage a first set of secondary nodes”, of a plurality of storage devices, i.e. “plurality of secondary nodes”.  In particular, a storage device 100A and a storage device 100B of the plurality of storage devices, via control from host device, execute a command to perform a detection operation of the first set of data to generate a detection result, where the detection result indicates whether the first set of data is stored on storage device 100A and storage device 100B).
One of ordinary skill in the art would have been motivated to combine Duncker and Yang because they both disclose the feature of data accessing management, and as such, are within the same environment.  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the detection operation as taught by Yang into the system of Duncker in order to help the requested data to be detected in specific data sources of the data servers more efficiently.
While Duncker discloses a “data visualization chart”, as discussed above, the combination of Duncker and Yang does not explicitly disclose wherein the data visualization chart displays a physical storage capacity for each of the plurality of secondary nodes, a physical available storage for each of the plurality of secondary nodes and the identification of the first set of secondary nodes of the plurality of secondary nodes where the first set of data is physically stored; receiving, by the computing device, a request from the user to transfer a portion of the first set of data from a selected origination node of the first set of secondary nodes of the plurality of secondary nodes to another one of the plurality of secondary nodes; and modifying, by the computing device, the data visualization chart to display how the portion of the first set of data to be transferred would affect each of the plurality of secondary nodes, wherein modifying the first set of data and without physically transferring the portion of the first set of data.
In analogous art, Holm-Peterson discloses wherein the data visualization chart (visualization 400 of layout) displays a physical storage capacity for each of the plurality of secondary nodes (bins) (see Holm-Peterson; paragraph 0057 and Figure 4; Holm-Peterson discloses a bin 404 is selected and associated product bins 406, 408, 410 and 412, i.e. bins having the same product, are presented.  The visualization 400 presents item capacities, the bar charts, for each of the associated bins), 
a physical available storage for each of the plurality of secondary nodes (see Holm-Peterson; paragraphs 0054 and 0057 and Figure 4; Holm-Peterson discloses the bar chart can represent the product items remaining in a bin.  Bins 406, 408, 410 and 412 each have a different size bar chart. For example, bin 406 is half empty, i.e. the bar extends to the middle of the graphic, and bin 410 is full, i.e. the bar extends from bottom to top of the graphic.  Therefore, the examiner submits the available storage is the available portion of the bin graphic not covered by the bar, e.g. bin 406 has half availability and 410 has none) and 
the identification of the first set of secondary nodes (associated product bins) of the plurality of secondary nodes (bins) where the first set of data (product) is physically stored (see Holm-Peterson; paragraph 0057 and Figure 4; Holm-Peterson discloses the visualization presenting, i.e. “identification”, the associated product bins 406, 408, 410 and 412.  The examiner notes that the associated product bins are a subset of all the bins, and as such, are a “first set of secondary nodes of the plurality of secondary nodes”); 
the first set of data (product) from a selected origination node (bin) of the first set of secondary nodes of the plurality of secondary nodes to another one of the plurality of secondary nodes (another bin) (see Holm-Petersen; paragraphs 0024 and 0034; Holm-Petersen discloses facilitating user interaction for moving items of one storage location to another storage location.  For example, users can drag and drop, i.e. “a request from the user”, content of a half empty bin into another half empty bin of the same product); and 
modifying, by the computing device, the data visualization chart to display how the portion of the first set of data to be transferred would affect each of the plurality of secondary nodes, wherein modifying the data visualization chart is performed in response to the received request from the user to transfer the portion of the first set of data and without physically transferring the portion of the first set of data (see Holm-Peterson; paragraphs 0034 and 0041 and Figure 4; Holm-Petersen discloses in a pending move section, a line is added, i.e. “modifying”, when a user moves the contents of a bin to another bin, presenting details about the move, for example, the product is being moved from aisle A rack B bin C to aisle X rack Y bin Z.  As such, it is shown how the move affects each bin by displaying the product is moved from bin C to bin Z while the remaining bins keep the same amount of product, i.e. “how the portion of data to be transferred would affect each node”.  In other words, bin C and bin Z capacity will change while the remaining bins stay the same.  Further, the moving of the contents has not happen, i.e. pending move, and therefore the modifying is performed “without physically transferring the portion of the first set of data”. The examiner notes that the interpretation of the visualization chart corresponding to a retail environment such as a warehouse and inventory is supported by the applicant’s specification; see applicant’s specification as filed; paragraph 0032).
One of ordinary skill in the art would have been motivated to combine Duncker, Yang and Holm-Petersen because they all disclose the feature of data accessing management, as well as, Duncker and Holm-Peterson disclosing features of interactive data visualization, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate transferring data from one storage location to another as taught by Holm-Petersen into the combined system of Duncker and Yang in order to allow the user’s update request for the visualization, which includes adding data (see Duncker; paragraphs 0069 and 0078), to also include moving data from one data source to another.  Further, Holm-Petersen would allow for Duncker’s analytic visualization of data sources, which includes a bar chart or any type of chart/graph (see Duncker; paragraph 0054) to correspond to a warehouse including storage locations. 
Duncker discloses the additional limitations of claim 9, a computer-readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se (see Duncker; paragraph 0012 and 0135).
Duncker discloses the additional limitations of claim 15, one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors (see Duncker; paragraph 0012 and 0135).
Regarding claims 3, 11 and 17, Duncker, Yang and Holm-Petersen discloses all the limitations of claims 1, 9 and 15, as discussed above, and further the combination of Duncker, of the plurality of secondary nodes from the user, the destination node of the plurality of secondary nodes being selected to receive the portion of data from the origination node (see Holm-Petersen; paragraphs 0034, 0035 and 0041; Holm-Petersen discloses moving content of a half empty bin.  In particular, when a bin is selected, other bins are highlighted that hold the same product, such as potential drop targets.  The user then moves the contents of the bin to another bin); 
transferring, by the computing device, the portion of the first set of data from the origination node (bin) to the destination node (bin) (see Holm-Petersen; paragraphs 0034 and 0041; Holm-Petersen discloses moving content of a half empty bin.  In particular, the user moves the contents of the bin to another bin); and
updating, by the computing device, the data visualization chart (visualization of layout) based on the data transfer (see Holm-Petersen; paragraphs 0034 and 0041; Holm-Petersen discloses in a pending move section, a line is added, i.e. “updating”, presenting details about the move, for example, the product is being moved from aisle A rack B bin C to aisle X rack Y bin Z.  In other words, the visualization is updated with the added line showing the product is being moved).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 1, 9 and 15.
Regarding claims 4, 12 and 18, Duncker, Yang and Holm-Petersen disclose all the limitations of claims 1, 9 and 15, as discussed above, and further the combination of Duncker, Yang and Holm-Petersen discloses wherein the data visualization chart (updated analytic 
Regarding claims 8, 14 and 20, Duncker, Yang and Holm-Petersen disclose all the limitations of claims 3, 11 and 17, as discussed above, and further the combination of Duncker, Yang and Holm-Petersen clearly discloses wherein the transfer of the portion (half empty) of the first set of data from the origination node (bin) to the destination node (bin) is transferred by clicking and dragging the portion of the first set of data from the origination node to the destination node using a user interface (see Holm-Petersen; paragraphs 0034, 0035 and 0041; Holm-Petersen discloses moving content of a half empty bin.  In particular, when a bin is selected, other bins are highlighted that hold the same product, such as potential drop targets.  The user then moves the contents of the bin to another bin by using a drag and drop). 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 3, 11, 17. 

Claims 5-7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Duncker et al. (U.S. 2016/0321224 A1) in view of Yang et al. (U.S. 2020/0310666 A1) and Holm-Petersen et al. (U.S. 2010/0218131 A1), as applied to claims 1, 9 and 15, and further in view of Margel et al (U.S. 2020/0097676 A1).
Regarding claims 5, 13, and 19, Duncker, Yang and Holm-Petersen disclose all the limitations of claims 1, 9 and 15 as discussed above.  While Duncker discloses wherein the requested data from the one or more of the plurality of secondary nodes is private data (see Duncker; paragraphs 0038 and 0045; Duncker discloses data transmitted among the data servers may be secured by at least a subset of the data transmissions within a private network, as well as, first set of data.
In analogous art, Margel discloses anonymizing, by the computing device (web gateway 100), the private data (sensitive data) contained within the first set of data (response data) (see Margel; paragraph 0029; Margel discloses a web gateway 100 performs security/data protection operations, such as anonymizing sensitive data, on response data).
One of ordinary skill in the art would have been motivated to combine Duncker, Yang, Holm-Petersen and Margel because they all disclose the feature of transmitting data, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate security/data protection operations as taught by Margel into the combined system of Duncker, Yang and Holm-Petersen in order to provide the benefit of security by allowing particular type of users access to a certain type of data (see Margel; paragraph 0028).
Regarding claim 6, Duncker, Yang, Holm-Petersen and Margel disclose all the limitations of claim 5, as discussed above, and further, the combination of Duncker, Yang, Holm-Petersen and Margel clearly discloses wherein anonymizing, by the computing device (web gateway 100), the private data (sensitive data) contained within the first set of data (response data) includes encrypting the private data (sensitive data) contained within the requested data (response data) (see Margel; paragraph 0029; Margel discloses the web gateway 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 5.
Regarding claim 7, Duncker, Yang, Holm-Petersen and Margel disclose all the limitations of claim 5, as discussed above, and further, the combination of Duncker, Yang, Holm-Petersen and Margel clearly discloses wherein anonymizing, by the computing device (web gateway 100), the private data (sensitive data) contained within the first set of data (response data) includes removing certain (portion) identifying information from the private data (sensitive data) (see Margel; paragraphs 0029; Margel discloses the web gateway 100 removes at least a portion of sensitive data identified in the response data). 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bauer et al. (U.S. 8,015,235 B1) discloses processing requests for group information about one or more groups of objects in a plurality of nodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2443                                                                                                                                                                                                        1/25/2022

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443